
	
		II
		111th CONGRESS
		1st Session
		S. 1074
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. Schumer (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide shareholders with enhanced
		  authority over the nomination, election, and compensation of public company
		  executives.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Bill of Rights Act of
			 2009.
		2.FindingsCongress finds that—
			(1)among the central
			 causes of the financial and economic crises that the United States faces today
			 has been a widespread failure of corporate governance;
			(2)within too many
			 of the Nation's most important businesses and financial institutions, both
			 executive management and boards of directors have failed in their most basic
			 duties, including to enact compensation policies that are linked to the
			 long-term profitability of their institutions, to appropriately analyze and
			 oversee enterprise risk, and most importantly, to prioritize the long-term
			 health of their firms and their shareholders;
			(3)such failure has
			 led to the loss of trillions of dollars in shareholder value, losses that have
			 been borne by millions of Americans who are shareholders through their pension
			 plans, 401(k) plans, and direct investments;
			(4)a key
			 contributing factor to such failure was the lack of accountability of boards to
			 their ultimate owners, the shareholders;
			(5)policies that
			 serve to limit the ability of shareholders to nominate and elect board members
			 have served to minimize the accountability of boards and management to
			 shareholders;
			(6)it has always
			 been the intent of Congress that the Securities and Exchange Commission should
			 have full authority to determine the use of the issuer proxy with regards to
			 the nomination and election of directors by shareholders; and
			(7)providing a
			 greater voice to shareholders while not impinging on management prerogatives is
			 in the best interests of shareholders, public corporations, and the economy as
			 a whole.
			3.Shareholder vote on executive compensation
			 disclosures
			(a)AmendmentThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 14 the following new
			 section:
				
					14A.Annual shareholder approval of executive
				compensation
						(a)Separate
				resolution requiredAny proxy
				or consent or authorization for an annual or other meeting for which the proxy
				solicitation rules of the Commission require compensation disclosure of the
				shareholders occurring after the end of the 1-year period beginning on the date
				of enactment of this subsection, shall include a separate resolution subject to
				shareholder vote to approve the compensation of executives as disclosed
				pursuant to the compensation disclosure rules of the Commission (which
				disclosure shall include the compensation discussion and analysis, the
				compensation tables, and any related material).
						(b)Rule of
				constructionThe shareholder
				vote referred to in subsection (a) shall not be binding on the board of
				directors and shall not be construed—
							(1)as overruling a decision by such
				board;
							(2)to create or imply any change to the
				current fiduciary duties of such board;
							(3)to create or imply any additional fiduciary
				duty by such board; or
							(4)to restrict or limit the ability of
				shareholders to make proposals for inclusion in such proxy materials related to
				executive compensation.
							(c)Shareholder approval of golden parachute
				compensation
							(1)DisclosureIn any proxy solicitation material for an
				annual or other meeting of the shareholders occurring after the end of the
				1-year period beginning on the date of enactment of this subsection, that
				concerns an acquisition, merger, consolidation, or proposed sale or other
				disposition of substantially all of the assets of an issuer, the person making
				such solicitation shall disclose in the proxy solicitation material, in a clear
				and simple form in accordance with regulations of the Commission, any
				agreements or understandings that such person has with any principal executive
				officers of such issuer (or of the acquiring issuer, if such issuer is not the
				acquiring issuer) concerning any type of compensation (whether present,
				deferred, or contingent) that are based on or are otherwise related to the
				acquisition, merger, consolidation, sale, or other disposition, and that have
				not been subject to a shareholder vote under subsection (a).
							(2)Shareholder approval
								(A)In
				generalThe proxy
				solicitation material containing the disclosure required by paragraph (1) shall
				require a separate shareholder vote to approve such agreements or
				understandings.
								(B)Rule of
				constructionA vote by the
				shareholders referred to in subparagraph (A) shall not be binding on the board
				of directors and shall not be construed—
									(i)as overruling a decision by such
				board;
									(ii)to create or imply any change to the
				current fiduciary duties of such board;
									(iii)to create or imply any additional fiduciary
				duty by such board; or
									(iv)to restrict or limit the ability of
				shareholders to make proposals for inclusion in such proxy materials related to
				executive
				compensation.
									.
			(b)Deadline for rulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Securities and Exchange Commission (in this Act
			 referred to as the Commission) shall issue final rules to carry
			 out section 14A of the Securities Exchange Act of 1934, as added by this
			 section.
			4.Shareholder
			 input in board electionsSection 14A of the Securities Exchange Act
			 of 1934, as added by this Act, is amended by adding at the end the
			 following:
			
				(d)Confirmation of
				Commission authority on shareholder access to proxies for board
				nominations
					(1)Commission
				rulesThe Commission shall establish rules relating to the use by
				shareholders of proxy solicitation materials supplied by the issuer for the
				purpose of nominating individuals to membership on the board of directors of an
				issuer.
					(2)Shareholder
				requirementsThe rules of the Commission under this paragraph
				relating to the use by shareholders of proxy solicitation materials supplied by
				the issuer for the purpose of nominating individuals to membership on the board
				of directors of an issuer may not provide for such use, unless the shareholder,
				or a group of shareholders acting by agreement, has beneficially owned,
				directly or indirectly, an aggregate of not less than one percent of the voting
				securities of the issuer for at least the 2-year period preceding the date of
				the next scheduled annual meeting of the
				issuer.
					.
		5.Corporate
			 governance standardsSection
			 14A of the Securities Exchange Act of 1934, as added by this Act, is amended by
			 adding at the end the following:
			
				(e)Corporate
				governance standards
					(1)Listing
				standards
						(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Commission shall, by rule, direct the national securities
				exchanges and national securities associations to prohibit the listing of any
				security of an issuer that is not in compliance with any of the requirements of
				paragraphs (2) through (5), notwithstanding any other provision of law.
						(B)Opportunity to
				comply and cureThe rules under this paragraph shall provide for
				appropriate procedures for an issuer to have an opportunity to come into
				compliance with the requirements of this subsection and to cure any defects
				that would be the basis for a prohibition under subparagraph (A), before the
				imposition of such prohibition.
						(C)Authority to
				exemptThe Commission may, by rule or order, exempt certain
				issuers from any or all of the requirements of this subsection and the rules
				issued under this subsection, based on the size of the issuer, market
				capitalization, public float, number of shareholders of record, or other
				criteria, as the Commission deems necessary or appropriate.
						(2)Director
				independenceEach issuer
				shall provide in governing documents or in a public statement of corporate
				policy that, consistent with the status of the issuer as a company having a
				class of equity securities that are registered under subsection (b) or (g) of
				section 12, the chairperson of the board of directors of the issuer—
						(A)shall be independent, as determined in
				accordance with the rules of the exchange on which the securities of such
				issuer are listed, and otherwise by rule of the Commission; and
						(B)shall not have previously served as an
				executive officer of the issuer.
						(3)Annual
				elections requiredEach issuer shall provide in its governing
				documents that each member of the board of directors of the issuer shall be
				subject to annual election by the shareholders. Nothing in this subsection may
				be construed to establish a maximum period of service, or otherwise limit the
				terms of service, on the board of directors of an issuer.
					(4)Commission
				rules on electionsIn board
				elections—
						(A)directors in uncontested elections shall be
				elected by a majority of votes cast as to each nominee;
						(B)if such election is contested, where the
				number of nominees exceeds the number of directors to be elected, directors
				shall be elected by the vote of a plurality of the shares represented at an any
				meeting and entitled to vote; and
						(C)if a member of
				the board of directors of an issuer is not elected to a new term in an
				uncontested election—
							(i)such director shall tender his or her
				resignation to the board of directors; and
							(ii)the board of directors shall—
								(I)accept such resignation;
								(II)determine a date on which such resignation
				will take effect, within a reasonable period of time, as established by the
				Commission; and
								(III)make that date public within a reasonable
				period of time.
								(5)Risk
				committee
						(A)In
				generalEach issuer shall, 1 year after the date of issuance of
				final rules under subparagraph (B), establish a risk committee, comprised
				entirely of independent directors, which shall be responsible for the
				establishment and evaluation of the risk management practices of the
				issuer.
						(B)Commission
				rulemakingThe Commission shall issue final rules regarding the
				establishment of risk committees under this paragraph, not later than 1 year
				after the date of enactment of this
				subsection.
						.
		
